          Case 3:17-cv-02979-VC Document 138 Filed 10/29/18 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  U.S. EQUAL EMPLOYMENT                             Case No. 17-cv-02979-VC
  OPPORTUNITY COMMISSION,
                 Plaintiff,                         COURT'S FINAL VERDICT FORM
          v.

  IXL LEARNING, INC.,
                 Defendant.


       After you have reached your verdict, please fill out this form. After you have completed

the form, let the Courtroom Deputy know you have reached a verdict, without saying what that

verdict is. The presiding juror should keep the form and bring it into the courtroom so that the

judge may announce the verdict.



Question 1: Did the plaintiffs prove by a preponderance of the evidence that IXL retaliated

against Mr. Duane in violation of the ADA?

       Yes: _____      No: _____



Question 2: Did the plaintiffs prove by a preponderance of the evidence that IXL retaliated

against Mr. Duane in violation of Title VII?

       Yes: _____      No: _____



If you answered “no” to both these questions, please stop, sign the verdict form, and inform the

Courtroom Deputy you have reached a verdict. If you answered “yes” to one or both of these
questions, please continue.
          Case 3:17-cv-02979-VC Document 138 Filed 10/29/18 Page 2 of 3




Question 3: Did the plaintiffs prove by a preponderance of the evidence that Mr. Duane incurred

damages as a result of unlawful retaliation (regardless of which statute)?

       Yes: _____      No: _____



Question 4: If the plaintiffs proved that Mr. Duane incurred damages as a result of unlawful

retaliation, your award for past lost earnings and benefits is $101,808.04. How much, if anything,

do you additionally award him for necessary out-of-pocket expenses?

       Amount: _____________________



The remaining questions should be answered only if you responded “yes” to Question 2 – that is,

only if you found that IXL violated Title VII. If you found that IXL violated the ADA but not

Title VII, you should not answer these remaining questions, but instead sign the verdict form and

inform the Courtroom Deputy that you’ve reached a verdict.



Question 5: What amount do you award Mr. Duane as compensation for any emotional pain and

suffering because of the Title VII violation?

       Amount: _____________________


Question 6: Did the plaintiffs prove by a preponderance of the evidence that IXL’s conduct in

violating Title VII was malicious, oppressive, or in reckless disregard of Mr. Duane’s rights?

       Yes: _____      No: _____



Question 7: If you answered “yes” to the previous question, what amount do you award Mr.

Duane in punitive damages for the Title VII violation?

       Amount: ______________________




                                                 2
         Case 3:17-cv-02979-VC Document 138 Filed 10/29/18 Page 3 of 3




Dated:


                                    ______________________________________
                                    FOREPERSON




                                       3
